Title: From Thomas Jefferson to Richard Price, 8 January 1789
From: Jefferson, Thomas
To: Price, Richard



Dear Sir
Paris Jan. 8. 1789.

I was favoured with your letter of Oct. 26. and far from finding any of it’s subjects uninteresting as you apprehend, they were to me, as every thing which comes from you, pleasing and instructive. I concur with you strictly in your opinion of the comparative merits of atheism and demonism, and really see nothing but the latter in the being worshipped by many who think themselves Christians. Your opinions and writings will have effect in bringing others to reason on this subject.—Our new constitution, of which you speak also, has succeded beyond what I apprehended it would have done. I did not at first believe that 11. states out of 13. would have consented to a plan consolidating them so much into one. A change in their dispositions, which had taken place since I left them, had rendered this consolidation necessary, that is to say, had called for a federal government which could walk upon it’s own legs, without leaning for support on the state legislatures. A sense of this necessity, and a submission to it, is to me a new and consolatory proof that wherever the people are well informed they can be trusted with their own government; that whenever things get so far wrong as to attract their notice, they may be relied on to set them to rights.—You say you are not sufficiently informed about the nature and circumstances of the present struggle here. Having been on the spot from it’s first origin and watched it’s movements as an uninterested spectator, with no other bias than a love of mankind I will give you my ideas of it. Tho’ celebrated writers of this and other countries had already sketched good principles on the subject of government, yet the American war seems first to have awakened the thinking part of this nation in general from the sleep of despotism in which they were sunk. The officers too, who had been to America, were mostly young men, less shackled by habit and prejudice, and more ready to assent to the dictates of common sense and common right. They came back impressed with these. The press, notwithstanding it’s  shackles, began to disseminate them: conversation too assumed new freedoms; politics became the theme of all societies, male and female, and a very extensive and zealous party was formed, which may be called the Patriotic party, who sensible of the abusive government under which they lived, longed for occasions of reforming it. This party comprehended all the honesty of the kingdom, sufficiently at it’s leisure to think: the men of letters, the easy bourgeois, the young nobility, partly from reflection partly from mode; for those sentiments became a matter of mode, and as such united most of the young women to the party. Happily for the nation, it happened that at the same moment, the dissipations of the court had exhausted the money and credit of the state, and M. de Calonnes found himself obliged to appeal to the nation and to develope to it the ruin of their finances. He had no ideas of supplying the deficit by economies; he saw no means but new taxes. To tempt the nation to consent to these some douceurs were necessary. The Notables were called in 1787. The leading vices of the constitution and administration were ably sketched out, good remedies proposed, and under the splendor of these propositions a demand of more money was couched. The Notables concurred with the minister in the necessity of reformation, adroitly avoided the demand of money, got him displaced, and one of their leading men placed in his room. The Archbishop of Thoulouse by the aid of the hopes formed of him, was able to borrow some money, and he reformed considerably the expences of the court. Notwithstanding the prejudices since formed against him, he appeared to me to pursue the reformation of the laws and constitution as steadily as a man could do who had to drag the court after him, and even to conceal from them the consequences of the measures he was leading them into. In his time the Criminal laws were reformed, provincial assemblies and states established in most of the provinces, the States general promised, and a solemn acknolegement made by the king that he could not impose a new tax without the consent of the nation. It is true he was continually goaded forward by the public clamours excited by the writings and workings of the Patriots, who were able to keep up the public fermentation at the exact point which borders on resistance without entering on it. They had taken into their alliance the parliaments also, who were led by very singular circumstances to espouse, for the first time, the rights of the nation. They had from old causes had personal hostility against M. de Calonne. They refused to register his loans or his taxes, and went so far as to acknolege they had no  power to do it. They persisted in this with his successor, who therefore exiled them. Seeing that the nation did not interest themselves much for their recall, they began to fear that the new judicatures proposed in their place would be established and that their own suppression would be perpetual. In short they found their own strength insufficient to oppose that of the king. They therefore insisted the states general should be called. Here they became united with and supported by the Patriots, and their joint influence was sufficient to produce the promise of that assembly. I always suspected that the Archbishop had no objections to this force under which they laid him. But the patriots and parliament insist it was their efforts which extorted the promise against his will. The reestablishment of the parliament was the effect of the same coalition between the patriots and parliament: but, once reestablished, the latter began to see danger in that very power, the States general, which they had called for in a moment of despair, but which they now foresaw might very possibly abridge their powers. They began to prepare grounds for questioning their legality, as a rod over the head of the states, and as a refuge if they should really extend their reformations to them. Mr. Neckar came in at this period, and very dexterously disembarrassed the administration of these disputes by calling the Notables to advise the form of calling and constituting the states. The court was well disposed towards the people; not from principles of justice or love to them. But they want money. No more can be had from the people. They are squeezed to the last drop. The clergy and nobles, by their privileges and influence, have kept their property in a great measure untaxed hitherto. They then remain to be squeezed, and no agent is powerful enough for this but the people. The court therefore must ally itself with the people. But the Notables, consisting mostly of privileged characters, had proposed a method of composing the states, which would have rendered the voice of the people, or tiers etat, in the states general, inefficient for the purposes of the court. It concurred then with the patriots in intriguing with the parliament to get them to pass a vote in favor of the rights of the people. This vote balancing that of the Notables has placed the court at liberty to follow it’s own views, and they have determined that the tiers etat shall have in the States general as many votes as the clergy and nobles put together. Still a great question remains to be decided: that is, shall the states general vote by orders or by persons? Precedents are both ways. The clergy will move heaven  and earth to obtain the suffrage by orders, because that parries the effect of all hitherto done for the people. The people will probably send their deputies expressly instructed to consent to no tax, to no adoption of the public debts, unless the unprivileged part of the nation has a voice equal to that of the privileged; that is to say unless the voice of the tiers etat be equalled to that of the clergy and nobles. They will have the young noblesse in general on their side, and the king and court. Against them will be the antient nobles and the clergy. So that I hope upon the whole, that by the time they meet there will be a majority of the nobles themselves in favor of the tiers etat. So far history. We are now to come to prophecy; for you will ask, to what will all this lead? I answer, if the States general do not stumble at the threshold on the question before stated, and which must be decided before they can proceed to business, then they will in their first session easily obtain 1. the future periodical convocation of the States: 2. their exclusive right to raise and appropriate money, which includes that of establishing a civil list. 3. a participation in legislation; probably, at first, it will only be a transfer to them of the portion of it now exercised by parliament, that is to say a right to propose amendments and a negative: but it must infallibly end in a right of origination. 4. perhaps they may make a declaration of rights. It will be attempted at least. Two other objects will be attempted, viz. a habeas corpus law, and free press. But probably they may not obtain these in the first session, or with modifications only, and the nation must be left to ripen itself more for their unlimited adoption.
Upon the whole it has appeared to me that the basis of the present struggle is an illumination of the public mind as to the rights of the nation, aided by fortunate incidents; that they can never retrograde, but from the natural progress of things must press forward to the establishment of a constitution which shall assure to them a good degree of liberty. They flatter themselves they shall form a better constitution than the English. I think it will be better in some points, worse in others. It will be better in the article of representation which will be more equal. It will be worse, as their situation obliges them to keep up the dangerous machine of a standing army. I doubt too whether they will obtain the trial by jury, because they are not sensible of it’s value.
I am sure I have by this time heartily tired you with this long epistle, and that you will be glad to see it brought to an end with assurances of the sentiments of esteem and respect with which I  have the honor to be Dear Sir Your most obedient & most humble servt,

Th: Jefferson

